18 So.3d 1226 (2009)
Jeremy Marquise CARTER, Appellant,
v.
PALM BEACH COUNTY SHERIFF'S OFFICE and Prison Health Services, Appellees.
No. 4D08-1958.
District Court of Appeal of Florida, Fourth District.
October 7, 2009.
*1227 Jeremy Marquise Carter, Coleman, pro se.
Fred H. Gelston, West Palm Beach, for appellees.

ON MOTION FOR REHEARING
PER CURIAM.
We grant appellant's motion for rehearing in part, withdraw our opinion, and substitute the following in its place.
Carter appeals an order of the trial court denying his claimed taxable costs and attorney's fees incurred in compelling compliance by appellee Palm Beach County Sheriff's Office and Prison Health Services with the Public Records Act. The trial court ruled in Carter's favor on the merits, requiring production of records. It reserved jurisdiction to award costs and fees upon submission of an affidavit or other evidence of costs. Carter prepared and filed a detailed motion outlining his fees and costs within the time provided by Florida Rule of Civil Procedure 1.525, but the trial court denied the motion because it was not accompanied by an affidavit. At no time did Carter move for reconsideration of the order or submit an affidavit outlining his costs. His motion was not specific as to many of the costs and attorney's fees.
However, the record on its face shows that he paid to the clerk $206 as part of the filing fee. Because this cost was documented in the court file itself, evidence was present to substantiate that portion of the costs. We reverse for entry of an order assessing costs of $206 in favor of Carter. As to the attorney's fees, Carter filed an affidavit and was declared indigent. He was not represented by counsel. He has no claim for attorney's fees. See Weeks v. Golden, 846 So.2d 1247, 1248-49 (Fla. 1st DCA 2003).
GROSS, C.J., WARNER and CIKLIN, JJ., concur.